Citation Nr: 1534708	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-40 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985 and from March 1986 to March 1990 with subsequent reserve duty service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran indicated in his October 2010 VA Form 9 that he wished to testify at a hearing.  However, in an October 2013 letter, the Veteran indicated he wished to cancel that hearing.  Therefore, his request for a hearing is considered withdrawn.  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2014).

In January 2014, the Board denied the Veteran's claim for entitlement to service connection for tinnitus and remanded his claims for entitlement to service connection for his right elbow disability and bilateral hearing loss for additional development and examination.


FINDINGS OF FACT

1.  The evidence of record, including the Veteran's lay reports, reflects that his right elbow disability, degenerative arthritis, was caused by or incurred in service.

2.  The Veteran's bilateral hearing loss disability did not have onset during active service, was not caused by an event, injury, or disease in active service, and was not manifest within one year of separation from active service.  



CONCLUSIONS OF LAW

1.  Right elbow degenerative arthritis was incurred during service.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in January 2010.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  


Service Connection for Right Elbow Disability


A VA examination was performed in June 2014.  At that time, the Veteran was diagnosed with degenerative arthritis of the right elbow.  This diagnosis satisfies the first prong of the service connection claim.

Relating to the in-service incurrence of the injury, the February 1990 Report of Medical Examination for purposes of separation indicated normal upper extremities with no mention of an elbow injury.  However, at the June 2014 VA examination, the Veteran reported injuring his right elbow during two week training with the National Guard at Ft. Drum.  He was unsure of the year but indicated it may have been 1998.  The service treatment records could not verify his report.

The service treatment records from the Army National Guard from 1992-2005 were requested in May 2014, but correspondence to the file from May 2014 indicates these records were not found.  In cases where a veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a)(West 2014); 38 C.F.R. §3.303(a) (2014).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401(1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148(1992).

Here, the Veteran has reported an injury to his right elbow while in training with the National Guard at Ft. Drum.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of osteoarthritis in the elbow.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is competent to report an injury which he sustained while in training with the National Guard.  As such, in the absence of the service treatment records to corroborate, the Board finds the Veteran's reports credible.  

Notably, the October 1997 Report of Medical History during a periodic physical notes a right elbow sprain in 1992.  This documentation is consistent with the Veteran's lay reports of an injury while in the National Guard.

The June 2014 VA examiner opined the Veteran's right elbow disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner indicated the degenerative arthritis of the right elbow found on examination is consistent with an old injury but there was no documentation of the injury at Ft. Drum, as reported by the Veteran, and the only mention in the over forty physicals is of a sprain and that is taken from the Veteran's report of history, not actual treatment for the injury itself.  Therefore, an injury was not verified and no causal relationship between the present disability and service was found.

The Board notes the June 2014 VA examiner found the Veteran's examination of the right elbow is consistent with an old injury but due to the lack of service treatment documentation, the examiner found there was no causal connection between the injury and the Veteran's service.  However, in light of the Board finding the Veteran's reports of an injury to the right elbow credible, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim for service connection for a right elbow degenerative arthritis.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


Service Connection for Bilateral Hearing Loss

Service connection will be presumed if a veteran has a current disability resulting from a certain chronic diseases, including sensorineural hearing loss as organic disease of the nervous system, if that disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

March 2010 VA examination diagnosed the Veteran with mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  These diagnoses satisfy the first prong of the service connection claim.

Relating to the in-service incurrence of the bilateral hearing loss, the Veteran's July 1981 Report of Medical Examination for purposes of entrance in the Navy reported the Veteran's auditory thresholds in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 Hz at 15, 15, 20, 35, 35 and 35 dB respectively and 20, 15, 15, 30, 30 and 30 dB respectively in the left ear.  

For the second period of active duty service, the Veteran's March 1986 Report of Medical Examination reported the Veteran's auditory thresholds in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 Hz at 10, 5, 10, 30, 25, and 40 dB respectively, and 10, 5, 15, 30, 35 and 35 dB respectively in the left ear.

Thereafter, the Veteran's February 1990 Report of Medical Examination for purposes of separation reported the Veteran's auditory thresholds in the right ear at 500, 1000, 2000, 3000 4000 and 6000 Hz at 5, 10, 15, 35, 35 and 30 dB respectively and 10, 5, 20, 35, 35, and 50 dB respectively in the left ear.

Lastly, high frequency hearing loss was documented on the Veteran's April 1992 Report of Medical Examination for purposes of enlistment with the National Guard.  However, as previously noted, in the May 2014 correspondence it was documented that the Veteran's Army National Guard service treatment records from 1992 to 2005 were not able to be found.

The March 2010 VA examiner opined the Veteran's hearing loss is not a direct result of noise exposure from his active duty service.  However, the examiner did not provide an opinion as to possible aggravation of the Veteran's left ear hearing loss, as it was present upon entrance into service.  Clarification of this medical opinion was requested.

In satisfaction of the January 2014 remand, the medical examiner provided a clarifying opinion regarding aggravation in May 2014.  The examiner opined it is less likely as not that the Veteran's hearing loss was aggravated beyond its natural progression by his service.  In support of that opinion, the examiner stated his hearing loss is not a direct result of noise exposure from the time the Veteran was in active duty service as there was no permanent threshold shift from 1981 to 1990 when the Veteran was in active duty with the Navy.  The only threshold that had changed during that time was 6000 Hz for the left ear and this temporary threshold shift resolved as evidenced by improved thresholds in 1997, 1992, 2000, and 2002.  

The examiner did note hearing sensitivity worsened while the Veteran was on National Guard status in 1992 as compared to 2002 but indicated the Veteran had occupational and recreational noise exposure during that time.  Moreover, the Veteran reported hearing protection while in the military as well as for all occupational and recreational noise exposure settings.  Lastly, the examiner indicated there was never a significant shift in hearing in the Veteran's right ear.

The Board finds the March 2010 VA examination and the January 2014 clarification opinion to the March 2014 examiner's opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In giving probative weight to the January 2014 medical examiner's clarification opinion, the Board finds the medical evidence of record does not support a finding that the Veteran's hearing loss increased in severity or was aggravated by his service.  Similarly, sensorineural hearing loss was not present to a compensable degree within one year of service separation.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for right elbow degenerative joint arthritis is granted.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


